Remarks
Claims 1-10 and 17-19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant makes clear on pages 8-9 of the response dated 3/8/2021 that “claim 1 specifically includes, inter alia, a plurality of leaf servers each including a processor, a plurality of chain servers each including a processor, and a plurality of persistent storage devices, which are inherently physical components.  Furthermore, it should be appreciated that in the context of the present patent application, the leaf servers and chain servers in claim 1 are tangible apparatuses including one or more processors coupled to various modules implemented in persistent memory for executing suitable program instructions, for example, as shown in FIG. 9.”  
Therefore, each device recited in the claims includes at least one processor and a storage device/persistent memory, all of which are physical, and they are tangible apparatuses themselves on top of such.  Therefore, no entirely virtual implementation of such servers, processors, and storage devices is within the scope of the claims.  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant alleges that “the cumulative art fails to teach or suggest at least the features of enrolling one or more tenants for obtaining resources and services hosted by a data center, wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a smart contract for the tenant based on the tenant’s service requirements and storing the smart contract in a compiled form as at least a part of a tenant record block of one or more of a plurality of blockchain replicas disposed in respective persistent storage devices associated with a plurality of chain servers as set forth in Applicant’s claims.”  Applicant appears to be arguing the majority of claim 1 here with no reference to any particular piece of prior art just yet.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  A response will be provided with respect to each reference and specific limitation argued below.  
Applicant then appears to copy in a portion of the rejection and alleges “these passages do not contain any disclosure regarding enrolling a tenant by a leaf server, which comprises generating, responsive to an input from the tenant, a smart contract for the tenant based on the tenant’s service requirements and storing the smart contract in a compiled form in the manner set forth in Applicant’s independent claims.”  Applicant then provides Applicant’s understanding of a portion of Zhang and alleges “Whereas Zhang may disclose a blockchain for recording transaction data between resource Zhang contain any teaching or suggestion as to whether the resource servers 500 or authentication servers 400 enroll a client by generating a smart contract in a compiled form and store it as a client record in blockchain ledger 100.  It should be appreciated that it is the leaf servers in Applicant’s claims that perform tenant enrolling and the Office has not articulated whether the resource servers 500 or authentication servers 400 of Zhang are being equated with the claimed leaf servers for purposes of client enrollment.”  To the contrary, the office action stated that the “leaf servers may be servers, resource servers, authorization servers, or the like, that give access to clients to protected resources, for example”.  This quotation is found on page 10 of the non-final office action dated 8/20/2021.  Therefore, the office action already stated options for what may disclose the leaf servers of claim 1.  
The Examiner notes that the majority of Applicant’s arguments appear to be based on an overly narrow interpretation of the claims.  For example, here, Applicant argues that only 1 type of server in the reference may disclose the claimed leaf server and implies that the leaf server must be different from the chain server.  However, Applicant’s own claims refute this interpretation.  For example, claim 19 states “wherein a particular chain server is configured to be converted into a leaf server”.  Therefore, a chain server may be a leaf server and vice versa.  There need be no distinction 
Applicant continues by alleging “Regardless of whether the claimed leaf servers are being equated with either resource servers 500 or authentication servers 400 of Zhang, there is simply no discussion at all in Zhang with respect to a tenant enrollment operation involving, inter alia, smart contract generation as claimed.  The only instance where Zhang refers to a ‘contract’ is at paragraph [0069] where it is disclosed that ‘[a]ny currency, economic contract, hard assets or soft assets can be traded by a blockchain system’.  It is respectfully submitted that trading an economic contract as an asset on a blockchain is simply not a sufficient teaching or even a scintilla of suggestion of generating, responsive to an input from a tenant, a smart contract based on the service requirements for facilitating the consumption of services and resources hosted by a data center, the subject matter of Applicant’s claims.”  Despite Applicant’s belief that Zhang only uses the word contract a single time, Zhang uses the word “contract” multiple times.  For instance, on top of what Applicant quotes above, Zhang also discloses “The blockchain functions like another application layer running on the existing stack of the Internet Protocol, which adds a completely new layer to the Internet to carry out economic transactions, including an instant digital currency payment (in the case of a wide use of cryptocurrencies around the world) and a longer-term, more complex economic contract.”  Zhang also states “The blockchain technology 1.0 may be born for virtual currency, while the core feature of credit trust of the blockchain technology 2.0 has become the currently important application direction, which is proposed to be used for a blockchain contract, notarization, and the like.”  These 3 references to contract 
With respect to the claims at hand, Applicant again appears to believe that claim 1 is more narrow than it actually is.  Claim 1 only requires generating of a smart contract and does not define anything that is within the contract.  While the claim does state that the smart contract is based on a tenant’s service requirements, such requirements are not defined and may be any requirements, such as the requirement that the contract is stored on a blockchain, the requirement that the contract is traded in the blockchain system, or the like.  This is the input of the tenant and corresponds simply to any inputs whatsoever that go into generation of a block or transaction that includes or trades a contract in any fashion.  The Examiner notes that the trade of a contract or, indeed, any other assets is, itself, a contract that is generated by the system that is used to create the trade.  A trade of an asset between 2 entities, memorialized in a ledger such as a blockchain is clearly a contract.  Applicant’s reference to the smart contract being “in a compiled form” simply means that the contract is compiled in some fashion.  Claim 1 does not define use of any specific programming language or any programming language or compiler whatsoever.  Therefore, any creation of any contract is performed by compiling the data therein into a document/contract/block/transaction.  

With respect to what is actually claimed with respect to consumption of any resources or the like, Zhang discloses that the servers, resource servers, authorization servers, or the like, give access to clients to protected resources, where the data center is made up of all of the servers, as explained on page 10 of the non-final office action dated 8/20/2021 and not argued by Applicant.  Since this is undisputed, such teachings stand as fact.  
With respect to the enrolling of a tenant, the Examiner notes that the Merriam Webster dictionary defines enroll as the following:
to insert, register, or enter in a list, catalog, or roll
to prepare a final perfect copy of (a bill passed by a legislature) in written or printed form
to roll or wrap up
to enroll oneself or cause oneself to be enrolled
The above can be found on the attached NPL, which is from Merriam-Webster’s Collegiate Dictionary, Eleventh Edition, page 415, 2003.  Clearly, entering any transaction, block, contract, document, etc. into a blockchain results in enrolling of all tenants associated therewith, since they are inserted, registered, or entered into a list, catalog, or roll (e.g., the blockchain).  
Therefore, Zhang discloses the argued subject matter.  

Applicant alleges “It is further submitted that the foregoing deficiencies of Zhang cannot be cured by the various secondary and/or tertiary references of the Office Action, taken separately or in reasonable combination, for purposes of establishing a prima facie case of obviousness of Applicant’s claims.”  No such deficiencies are present, since Zhang discloses what Applicant argues above.  The only thing missing from Zhang is “that the blockchain is a permission based private blockchain”.  
Applicant then alleges “To overcome the admitted deficiencies of Zhang and Higgins with respect to independent claims 1 and 6, Setty appears to have been relied upon by the Office for the features of providing a data center hosting a plurality of services and resources.”  This is not an admitted deficiency, as Applicant contends.  The Examiner respectfully requests that Applicant provide citation of where the office action admits that “Zhang and Higgins ... do not disclose the features of providing a data center hosting a plurality of services and resources.”  To the contrary, Zhang is explicitly cited as disclosing “A data center hosting a plurality of resources and services” on page 10 of the non-final office action dated 8/20/2021.  Therefore, Applicant’s allegation regarding some fictitious office action that was not provided is moot, since it is not based in reality.  Furthermore, Applicant does not even argue that Setty does not disclose this subject matter.  The Examiner thanks Applicant for a such a tacit admission that Setty does, indeed, disclose this subject matter.  
Zhang, Higgins and Setty, however, are devoid of any teaching or suggestion at least with respect to the features of tenant enrollment as set forth in independent claims 1 and 6.”  It has been shown above that Zhang discloses this.  Furthermore, Applicant fails to argue any of what Setty is cited for in the office action:
Setty, however, discloses a data center hosting a plurality of resources and services (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; data center is the collection of devices, such as servers, performing functions for the system or in association with the system, for example);
A plurality of leaf servers each having a processor configured to execute a tenant policy enforcement module operating to facilitate enrolling of one or more tenants for consuming one or more resources and services hosted by the data center (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; servers that allow for clients to join or deny access to clients for access to the VOLs/blockchains/ledgers, as well as services, such as directory services, web portals, mailbox services, and the like, for example);
A plurality of chain servers each having a processor configured to execute a tenant policy decision module, wherein the tenant policy decision module executing on a chain server is operative responsive to a 
A plurality of persistent storage devices, each respectively coupled to a corresponding one of the plurality of chain servers, the plurality of persistent storage devices each storing a respective blockchain replica of a corresponding plurality of blockchain replicas that form a permission based private blockchain, wherein each blockchain replica is configured to store tenant records comprising tenant service management agreement and transaction information, and each blockchain replica being a copy of remaining blockchain replicas of the permission based private blockchain (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; storage of the VOL/ledger/blockchain at the various devices, where the VOL/ledger/blockchain requires authentication and authorization and clients can be removed from access thereto, for example); and
Wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a transaction for the tenant based on the tenant’s service requirements and storing the transaction as at least a part of a 
Since Setty was cited as disclosing the above and Applicant has failed to argue any of this, such stands as fact.  Therefore, not only does Zhang disclose the enrolling as explained above, but Setty also discloses tenant enrollment.  
Applicant alleges “that Setty is deficient with respect to the features of converting a chain server into a leaf server responsive to determining that a blockchain replica Setty is merely teaching that responsive to a determination that there is a disagreement (i.e., no consensus), the digital ledger may be moved from a hosting server to another hosting server, and not whether the server’s functionality is changed.  In contrast, claims 18 and 19 require that a chain server (having the functionality of tenant policy decision and smart contract execution, inter alia) become a leaf server having a different functionality (i.e., an enrollment function including, inter alia, smart contract generation) when a blockchain replica associated with the chain server is corrupted.”  The claims do not state that either the chain servers or leaf servers are prohibited from having the functionality of the other.  Therefore, Applicant’s allegations are moot.  Furthermore, moving a VOL/ledger/blockchain to a new server gives this new server the functionality associated with that VOL/ledger/blockchain, including that of the primary reference (Zhang) not argued by Applicant.  Therefore, the combination discloses the argued subject matter.  
Applicant then argues claims 3 and 17 and admits “Griffin may disclose that a blockchain may be pruned”.  The Examiner thanks Applicant for such admission.  
Applicant then alleges “Zhang specifically requires that once the transaction records are stored in the blockchain ledger 100, they cannot be modified or deleted so that the various clients and resource servers can search the blockchain transaction records for continued verification and secure access control.  See, e.g., [0074].  In other words, combining the teachings of Griffin with Zhang results in a system that is Zhang.”  As one of ordinary skill in the art of patent prosecution will realize, this is a 103 rejection using a combination of references.  Griffin discloses pruning, and the rejection provides motivation for why one of ordinary skill in the art would make this particular combination.  Indeed, one of ordinary skill in art would find it beneficial in at least some circumstances to reduce the size of blockchains, for example.  The motivational statements even describe how the combination will work such that blocks may be removed, but the security of the data in the blockchain will be maintained.  In fact, Griffin allows for archiving of all data, thereby meeting Applicant’s alleged allegation that Zhang requires storing of all records.  
Applicant goes on to allege “that any attempt to arrive at a Zhang-Griffin combination runs counter to the guidance provided in the applicable case law regarding obviousness.”  Applicant then appears to cite some court cases and provides an allegation against a predictable result rationale from KSR.  Applicant continues by alleging “In the instant case, at least to the extent that Zhang expressly requires that the transaction records cannot be deleted in order to fulfill its intended purpose of providing attack-resistant access control, Zhang teaches away from pruning a blockchain replica.  Accordingly, it is respectfully submitted that any secondary/tertiary reference allegedly disclosing deleting a record cannot be properly combined with Zhang for purposes of supporting an obviousness rejection of a claim that recites trimming of blocks from a blockchain replica.”  As explained above, Griffin already takes care of archiving all blocks and maintaining security.  Furthermore, Applicant has not actually argued the motivational statements provided.  Thus, it is clear that the combination is proper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Patent Application Publication 2019/0020661) which is a 371 of PCT/CN2016/111725, which claims priority to CN 20150977455.3 in view of Higgins (Higgins, Stan, “Why Tech Giant Ericsson Wants Blockchain ‘Fingerprints’ in the Cloud”, 10/11/2016, pp. 1-9, obtained from https://www.coindesk.com/tech-giant-ericsson-blockchain-fingerprints-cloud).
Regarding Claim 1,
Zhang discloses a system comprising
A data center hosting a plurality of resources and services (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 74-76, 79, 80, 82, 86-89, 95, 100-102, 105, 106, 112, 
A plurality of leaf servers each having a processor configured to execute a tenant policy enforcement module operating to enroll one or more tenants for consuming one or more resources and services hosted by the data center (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 74-76, 79, 80, 82, 86-89, 95, 100-102, 105, 106, 112, 115-124, 129, 130, and associated figures; leaf servers may be servers, resource servers, authorization servers, or the like, that give access to clients to protected resources, for example);
A plurality of chain servers each having a processor configured to execute a tenant policy decision module in association with a smart contract execution module, wherein the tenant policy decision module executing on a chain server is operative responsive to a request from a leaf server for access on behalf of a tenant to one or more resources or services hosted by the data center (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 74-76, 79, 80, 82, 86-89, 95, 100-102, 105, 106, 112, 115-124, 129, 130, and associated figures; any entity on which a public database, blockchain, or the like, is stored, which can verify contracts thereon, such as any entity within a public blockchain, resource servers, authorization servers, clients, network recording platform members, systems maintained by miner-accountants, or the like, as examples); and

Wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a smart contract for the tenant based on the tenant’s service requirements and storing the smart contract in a compiled form as at least a part of a tenant record block of one or more of the plurality of blockchain replicas of the blockchain, and wherein the plurality of blockchain replicas are causally disconnected from one another for restricting a malfunction of a blockchain replica from propagating through the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; clients, users, owners, being added to and/or allowed to use the system, 
But does explicitly disclose that the blockchain is a permission based private blockchain.  
Higgins, however, discloses that the blockchain is a permission based private blockchain (Exemplary Citations: for example: Pages 2-5; blockchain is a private blockchain associated with a subscription, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the private blockchain techniques of Higgins into the access control system of Zhang in order to allow for efficient processing while maintaining a mechanism for ensuring that information is timestamped and recorded whenever any change happens, to increase extensibility in the system, to provide a commercial-scale way to back up the integrity of critical information used by clients, to ensure that customer data is not exposed in the ledger, and/or to increase security in the system.  
Setty, however, discloses a data center hosting a plurality of resources and services (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; data 
A plurality of leaf servers each having a processor configured to execute a tenant policy enforcement module operating to enroll one or more tenants for consuming one or more resources and services hosted by the data center (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; servers that allow for clients to join or deny access to clients for access to the VOLs/blockchains/ledgers, as well as services, such as directory services, web portals, mailbox services, and the like, for example);
A plurality of chain servers each having a processor configured to execute a tenant policy decision module, wherein the tenant policy decision module executing on a chain server is operative responsive to a request from a leaf server for access on behalf of a tenant to one or more resources or services hosted by the data center (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; VOL/ledger/blockchain servers or clients that include copies of the VOL/ledger/blockchain, for example); and
A plurality of persistent storage devices, each respectively coupled to a corresponding one of the plurality of chain servers, the plurality of persistent storage devices each storing a respective blockchain replica of 
Wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a transaction for the tenant based on the tenant’s service requirements and storing the transaction as at least a part of a tenant record block of one or more of the plurality of blockchain replicas of the permission based private blockchain, and wherein the plurality of blockchain replicas are causally disconnected from one another for restricting a malfunction of a blockchain replica from propagating through the permission based private blockchain (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; copies of the VOL/ledger/blockchain are used to determine authenticity of other copies in order to detect faults, crashes, malicious 
Regarding Claim 2,
Zhang as modified by Higgins and Setty discloses the system of claim 1, in addition, Zhang discloses that each of the plurality of the chain servers comprises a consensus protocol engine operative to verify consensus among the plurality of blockchain replicas stored in the plurality of persistent storage devices respectively (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 115-124, 129, 130, and associated figures; use of consensus protocol for validating blockchain transactions, for example).  
Regarding Claim 4,
Zhang as modified by Higgins and Setty discloses the system of claim 1, in addition, Zhang discloses that each tenant record is operative to contain compiled bytecode generated from one or more smart contracts 
Regarding Claim 5,
Zhang as modified by Higgins and Setty discloses the system of claim 1, in addition, Zhang discloses that the resources and services hosted by the data center comprise at least one of cloud storage resources, processor compute resources, network bandwidth resources, virtualized network infrastructure resources, SaaS services, PaaS services, IaaS services, streaming media services, voice telephony services and one or more inline services selected from DPI services, VS services, IDP services, FW filtering services, or NAT services (Exemplary 
Setty discloses that the resources and services hosted by the data center comprise at least one of cloud storage resources, processor compute resources, network bandwidth resources, virtualized network infrastructure resources, SaaS services, PaaS services, IaaS services, streaming media services, voice telephony services and one or more inline services selected from DPI services, VS services, IDP services, FW filtering services, or NAT services (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description).  
Regarding Claim 6,
Zhang discloses a method comprising:
Providing a data center configured to host a plurality of resources and services (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures);
Enrolling one or more tenants for obtaining resources and services hosted by the data center, wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a smart contract for the tenant based on the tenant’s service requirements and storing the smart 
Maintaining coherency among the plurality of blockchain replicas by executing a consensus protocol engine on at least a portion of the plurality of chain servers while restricting a malfunction of a blockchain replica from propagating through the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures);
But does explicitly disclose that the blockchain is a permission based private blockchain.  
Higgins, however, discloses that the blockchain is a permission based private blockchain (Exemplary Citations: for example: Pages 2-5; 
Setty, however, discloses providing a data center configured to host a plurality of resources and services (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description);
Enrolling one or more tenants for obtaining resources and services hosted by the data center, wherein enrolling a tenant comprises generating, responsive to an input from the tenant, a transaction for the tenant based on the tenant’s service requirements and storing the transaction as at least a part of a tenant record block of one or more of a plurality of blockchain replicas disposed in respective persistent storage devices associated with a plurality of chain servers, wherein each 
Maintaining coherency among the plurality of blockchain replicas by executing a consensus protocol engine on at least a portion of the plurality of chain servers while restricting a malfunction of a blockchain replica from propagating through the permission based private blockchain (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the blockchain verification and recovery techniques of Setty into the access control system of Zhang as modified by Higgins in order to allow the system to detect faults in a blockchain, to allow for recovery from faults, to allow for kicking out of malicious clients, to allow for moving of blockchains 
Regarding Claim 7,
Zhang as modified by Higgins and Setty discloses the method of claim 6, in addition, Zhang discloses providing causal disconnectivity between the plurality of the blockchain replicas in the permission based private chain (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; Higgins: Exemplary Citations: for example: Pages 2-5; Setty: Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description).  
Regarding Claim 9,
Zhang as modified by Higgins and Setty discloses the method of claim 6, in addition, Zhang discloses upon receiving a service request propagated from a leaf server on behalf of a requesting tenant, generating an authentication token based on obtaining consensus among a plurality of tenant policy decision modules responsive to executing the consensus protocol engine, the plurality of tenant policy decision modules each executing on a corresponding chain server (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 
Providing the authentication token to the requesting tenant for facilitating a secure access path to the data center (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures); and
Establishing a service consumption session between the requesting tenant and the data center via the secure access path with respect to consuming a requested resource or service (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures).  
Regarding Claim 10,
Zhang as modified by Higgins and Setty discloses the method of claim 9, in addition, Zhang discloses that the service request comprises a request relating to at least one of cloud storage resources, processor compute resources, network bandwidth resources, virtualized network infrastructure resources, SaaS services, PaaS services, IaaS services, streaming media services, voice telephony services and one or more inline services selected from DPI services, VS services, IDP services, FW filtering services, o NAT services (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 
Regarding Claim 18,
Zhang as modified by Higgins and Setty discloses the method of claim 6, in addition, Setty discloses converting a particular chain server into a leaf server responsive to determining that a blockchain replica associated with the particular chain server is corrupted (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; VOL/ledger/blockchain fault of various kinds determined and moving a VOL/ledger/blockchain from a server, terminating the VOL/ledger/blockchain thereon, and initiating it on another server, for example); and
Transmitting a tenant request received at the particular chain server to another chain server of the plurality of the chain servers (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Figure 8 and associated written description; transactions in the VOL/ledger/blockchain including client requests are sent with the blockchain or transaction at client that stores a VOL/ledger/blockchain copy sends the transaction to the server, for example); and
Zhang discloses transmitting a tenant request received at the particular chain server to another chain server of the plurality of the chain 
Regarding Claim 19,
Zhang as modified by Higgins and Setty discloses the system of claim 1, in addition, Setty discloses that a particular chain server is configured to be converted into a leaf server responsive to determining that a blockchain replica associated with the particular chain server is corrupted, such that a tenant request received at the particular chain server is transmitted to another chain server of the plurality of chain servers (Exemplary Citations: for example, Abstract, Paragraphs 18-20, 22-34, 38, 43-49, 51, 52, 54, 55, 57, 59, 60, 63-71, and associated figures; Zhang: Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 74-76, 79, 80, 82, 86-89, 95, 100-102, 105, 106, 112, 115-124, 129, 130, and associated figures).  

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Higgins, Setty, and Griffin (U.S. Patent 10,404,471).
Regarding Claim 3,
Zhang as modified by Higgins and Setty does not explicitly disclose that the private blockchain is periodically trimmed to remove older blocks from the respective blockchain replicas.  

Regarding Claim 17,
Zhang as modified by Higgins and Setty does not explicitly disclose periodically trimming the private blockchain to remove older blocks from the respective blockchain replicas.  
Griffin, however, discloses periodically trimming the permission based private blockchain to remove older blocks from the respective blockchain replicas (Exemplary Citations: for example, Abstract, Column 1, line 41 to Column 2, line 14; Column 3, lines 35-57; Column 4, lines 12-.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Higgins, Setty, and Uhr (U.S. Patent Application Publication 2018/0227293).
Regarding Claim 8,
Zhang as modified by Higgins and Setty discloses the method of claim 6, in addition, Zhang discloses that the enrolling of the tenant comprises:
Connecting via a web portal executing at the tenant’s site to a tenant policy enforcement module residing on a leaf server of the data center (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; client 
Obtaining a public key generated by the tenant using a cryptographic process, an encrypted password operative to identify an account associated with the tenant, and credit information comprises at least one of the tenant’s credit card number, bank routing information and charging policy options (Exemplary Citations: for example, Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; public key, encrypted credential, and payment data, for example);
Initializing an initial amount of credit associated with the tenant’s account (Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; currency, for example);
Identifying one or more resources or services authorized to be consumed by the tenant (Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; resources to be accessed, for example);
Selecting one or more service contract types based on the tenant’s input data and the one or more identified resources and services for the tenant (Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-
Parameterizing the one or more service contract types and communicating parameterized contract data to a tenant policy decision module executing on a chain server (Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; contract, blockchain record, OAuth authorization, or the like, as examples); and
Creating a services management contract for the tenant and installing the services management contract into a mapping database indexed to at least a portion of the tenant’s input data (Abstract, Paragraphs 47, 48, 51-57, 61-63, 66, 68, 69, 71, 72, 74-76, 79, 80, 82, 86-89, 95, 98, 100-102, 105, 106, 112, 113, 115-124, 129, 130, and associated figures; creation of the above, for example);
But does not appear to explicitly disclose obtaining the tenant’s name.  
Uhr, however, discloses obtaining a public key generated by the tenant using a cryptographic process, the tenant’s name, an password operative to identify an account associated with the tenant, and credit information comprises at least one of the tenant’s credit card number, bank routing information and charging policy options (Exemplary Citations: for example, Paragraphs 5, 7, 42, 49-52, 74, 87, 88, 93, 96, 124-128, and associated figures; name, password, public key, and credit information, for .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432